EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims
Replace Claim 22 with the following:
22. The kiosk computer system 
receive from the remote crowd-sourced database an update to one or more coordinating colors based on input from another user at another kiosk;
update, by the kiosk, at least one color association with the presented home decor item; and
display, upon presentation by another user of the presented home decor item, at least one different color corresponding to the received update. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 and 6/8/2021 are being considered by the examiner.

Reasons for Allowance
Claims 1-10, 12-19, 21-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Definiteness


Allowable Subject Matter
Claims 1-10, 12-19, 21-22 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

Regarding Claims 1-10, 12-16, 18 and 20-21, as discussed in the Non-Final Rejection dated 2/19/2021, neither Miller (2015/0235389 A1) nor Grabovski (2016/0307151 A1) nor Jaros (2014/0164913 A1) nor the totality of the prior art anticipate or render obvious: 
A computerized method for identifying and selecting, for a home project, home decor items of a retail establishment that color coordinate, through a kiosk at a point of sale location corresponding to the retail establishment, comprising:
receiving from a user at the kiosk, an indicator of a home decor item; identifying, by the kiosk, at least one color associated with the presented home decor item, wherein:
the kiosk includes a digital code scanner for reading a bar code or a QR code, and a spectrophotometer, and 
the at least one color is identified by the kiosk performing at least one of: (i) reading the bar code or QR code, or (ii) reading spectrophotometric information from the spectrophotometer; 
determining, by the kiosk, from the identified bar code, QR code, or spectrophotometric information one or more other home decor items that have colors that coordinate with the at least one color of the presented home decor item; 
wherein at least one of the coordinating colors (i) is a crowd sourced color representing color input from multiple different users at multiple other kiosks, and (ii) has been weighted over another associated color based on a characteristic of one or more other users at different geographic locations; 
displaying to the user, by the kiosk, images of the determined one or more other home 
receiving, by the kiosk, user input selecting one or more of the displayed home decor items;
sending, by the kiosk, the user input selection to a remote crowd-sourced database hosting crowd-sourced color and home decor item associations; and 
informing the user, by the kiosk, which of the selected home decor items are available at the retail establishment.


With respect to independent claim 17, previously indicated allowable subject matter of dependent claim 20 reciting wherein the display indicates associations that are popular among other users in a geographic region of the user; has been incorporated into the claim.

The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625